Citation Nr: 0323070	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  94-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Los Angeles, California


THE ISSUE

The propriety of a noncompensable initial evaluation for 
residuals of a fracture of the L1 vertebra.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1965 to March 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1993 rating decision by the RO 
that granted service connection and noncompensable rating for 
residuals of a fracture of the L1 vertebra.  This case was 
remanded to the RO by the Board in February 1999 for further 
development.  

REMAND

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act requires VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this regard, it is noted that the RO has not specifically 
provided such notice to the veteran.  

In addition, in September 2002 the Board sought further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  The development has been completed.  
However, in view of the recent court decisions, the case must 
be remanded for further adjudication by the RO:

1.  The RO should provide the veteran 
with a VCAA notice latter regarding his 
current claim.  

2.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since its supplemental statement 
of the case issued in August 2001.  

3.  If the benefit sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






